
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.43


        COMMERCIAL LEASE AGREEMENT
Between

MEL BANKOFF
(Landlord)

– and –

MONTEREY PASTA COMPANY,
a Delaware corporation

(Tenant)

Property: 90472 Woodruff Street, Eugene, Oregon
(Leased Premises)


Prepared by:

RICHARD L. LARSON
JOHNSON, CLIFTON, LARSON & CORSON, P.C.

1050 Citizens Building
975 Oak Street
Eugene, Oregon 97401-3176
Telephone No. (541) 484-2434

--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE I     LANDLORD'S COVENANTS   1
1.1
 
Agreement to Lease
 
1 1.2   Possession and Quiet Enjoyment   1 1.3   Term   1     1.3.1 Option to
Renew Lease   1
ARTICLE II
 
  PAYMENTS BY TENANT   1
2.1
 
Payment of Rent
 
1     2.1.1 CPI Adjustment   2 2.2   Property Taxes   2     2.2.1 Real Property
Taxes   2     2.2.2 Personal Property Taxes   2     2.2.3 Tenant's Right to
Contest Taxes   2     2.2.4 Substitute Taxes   2 2.3   Utilities   3 2.4  
Repairs and Maintenance   3 2.5   Insurance   3
ARTICLE III
 
  ADDITIONAL COVENANTS   4
3.1
 
Use of Premises
 
4 3.2   Alterations and Improvements   5 3.3   Assignment and Sublease   5 3.4  
Liens   5 3.5   Liability for Accident or Injury   6     3.5.1 Landlord's
Liability   6     3.5.2 Indemnity   6     3.5.3 Liability Insurance   6 3.6  
Fixtures   6     3.6.1 Property Rights   6     3.6.2 Removal   6     3.6.3 Time
For Removal   7 3.7   Surrender at Expiration   7
ARTICLE IV
 
  DAMAGE, DESTRUCTION OR EMINENT DOMAIN   7
4.1
 
Damage
 
7     4.1.1 Insured Loss   7     4.1.2 Damage; Uninsured Loss   7     4.1.3
Abatement of Rent   7     4.1.4 Waiver   8 4.2   Tenant's Termination Rights   8
4.3   Damage Near End of Term   8 4.4   Tenant's Damage Claim for Eminent Domain
  9

--------------------------------------------------------------------------------


ARTICLE V
 
  DEFAULT   9
5.1
 
Default
 
9     5.1.1 Failure To Pay Rent   9     5.1.2 Failure of Obligation Other Than
Rent   9     5.1.3 Insolvency of Tenant   9 5.2   Remedies on Default   10    
5.2.1 Landlord's Right To Terminate   10     5.2.2 Damages Without Termination  
10     5.2.3 Liability Following Termination   10     5.2.4 Rights On Reentry  
10     5.2.5 Damages On Termination   10     5.2.6 Other Remedies   10 5.3  
Liquidated Damages   10
ARTICLE VI
 
  MISCELLANEOUS   11 6.1   Accord and Satisfaction   11 6.2   Notices   11 6.3  
Joint and Several Liability   11 6.4   Entire Agreement   11 6.5   Use of
Pronoun   11 6.6   Paragraph Headings   11 6.7   Waiver   11 6.8   Heirs and
Assigns   12 6.9   Signs   12 6.10   Attorney Fees   12

--------------------------------------------------------------------------------




COMMERCIAL LEASE AGREEMENT


        THIS LEASE AGREEMENT, made and entered into as of the            day of
August, 2002 between MEL BANKOFF, hereinafter referred to as Landlord and
MONTEREY PASTA COMPANY, a Delaware corporation, hereinafter referred to as
Tenant.

W I T N E S S E T H
ARTICLE I
LANDLORD'S COVENANTS

        1.1    Agreement to Lease.    In consideration of the rents to be paid
by Tenant, and of the covenants and agreements hereinafter stipulated to be kept
by the parties, Landlord does hereby lease to Tenant the real property commonly
known as 90472 Woodruff Street in Eugene, Oregon, consisting of approximately
19,000 square feet of office, warehouse and production area, and adjacent
parking, vehicular access ways and grounds, hereinafter referred to as the
"Leased Premises."

        1.2    Possession and Quiet Enjoyment.    Landlord is the owner of the
Leased Premises and has authority to enter into this Lease. Landlord covenants
that so long as Tenant complies with Tenant's obligations under the terms of
this Lease, that Tenant shall be entitled to the peaceable and quiet possession
of the Leased Premises.

        The taking of possession of the Leased Premises shall be conclusive
evidence that the Tenant accepts the same "as is" and that the same are in a
satisfactory condition at the time possession is taken.

        1.3    Term.    This Lease shall commence as of the 26th day of August,
2002, and shall terminate on December 31, 2007, unless sooner terminated
pursuant to the terms of this Lease regarding termination, or unless extended by
Tenant pursuant to Tenant's option to renew. Such renewal shall be on the same
terms and conditions as set forth herein.

                1.3.1    Option to Renew Lease.    So long as Tenant is not in
default pursuant to the terms of this Lease, which default is continuing after
notice from Landlord and the expiration of any applicable grace period provided
for in this Lease, Tenant shall have the option to renew this Lease for three
additional terms of five years each.

                Such renewal by Tenant shall be binding upon Landlord only if
Tenant gives notice of such renewal, in writing, to Landlord at least 180-days
prior to the expiration of the then current term. The rental payable during such
renewal term shall be as specified in Paragraph 1.3 above, adjusted as provided
in Paragraph 2.1.1 below. All other terms and conditions shall remain in full
force and effect during such renewal term.

ARTICLE II
PAYMENTS BY TENANT

        In consideration of the covenants of the Landlord provided by this
Agreement, Tenant agrees to make the following payments, with the express
understanding that timely payments are the essence of this Agreement:

        2.1    Payment of Rent.    The monthly rental shall be $6,000.00 per
month, payable on the 1st day of each month through December 31, 2003, in
advance, with the first monthly payment due on execution of this Lease. Monthly
rental due during calendar year 2004 shall be in the sum of $6,500.00. After
December 31, 2004 monthly rental shall be determined pursuant to Paragraph 2.1.1
below. Rent and all other charges or sums for any period during the term of this
Lease which is for less than one (1) full calendar month shall be prorated based
upon the actual number of days of the partial calendar month.

1

--------------------------------------------------------------------------------


                2.1.1    CPI Adjustment.    For the 12-month period commencing
January 1, 2005, and for each succeeding year of the lease term as well as
during any renewal term, the monthly rental shall be increased to reflect the
percentage increase in the Consumer Price Index West B/C published by the
Department of Labor, or such other Index which is most consistent therewith if
the Consumers Price Index is no longer published, ("CPI"), over the prior
12-month period, utilizing the most currently available CPI figure, in
comparison with the CPI figure for the same calendar month 12-months previously.

        For example, if as of January 1, 2005 the most currently available CPI
figure is for the month of October, 2004, then the October 2004 CPI figure would
be compared with the October 2003 CPI figure. If the October 2004 figure were
206, and the October 2003 figure were 200, then the monthly rental commencing
January 1, 2005 through December 31, 2005 would be $6,695.00.

                206

                       x 6500 = $6,695

                200

        Notwithstanding the foregoing, in no event shall the monthly rent be
reduced below the initial monthly rental, nor shall any adjustment be more than
5-percent greater than the monthly rental in effect immediately prior to such
adjustment.

        2.2    Property Taxes.

                2.2.1    Real Property Taxes.    Tenant shall be responsible for
the payment of the real property taxes levied on the Leased Premises, except as
otherwise provided herein.

                The taxes during the first year and the last year of the lease
term shall be prorated between the parties. As soon as practicable following
receipt of the property tax assessment, during the lease term or any renewal,
Landlord shall provide Tenant with a copy of the real property tax assessment
statement and Tenant shall pay such amount as additional rent in a lump sum
within 15-days of receipt of the statement from Landlord. If Landlord does not
provide the statement to Tenant described in the preceding sentence in a timely
manner, Tenant shall still be liable for payment of the taxes but Landlord will
be responsible for all interest or foregone discounts resulting from the delayed
delivery of the statement.

                2.2.2    Personal Property Taxes.    Tenant shall pay all
personal property taxes on Tenant's property located on the Premises during the
term of this Lease, when due.

                2.2.3    Tenant's Right to Contest Taxes.    Tenant, at its
cost, shall have the right at any time to seek a reduction in or otherwise
contest any real property taxes for which it is obligated to reimburse Landlord
pursuant to this Article, by action or proceeding against the entity with
authority to assess or impose the same.

                Landlord shall not be required to join in any proceeding or
action brought by Tenant unless the provisions of applicable laws or regulations
require that such proceeding or action be brought by or in the name of Landlord,
in which event Landlord shall join in such proceeding or action or permit it to
be brought in Landlord's name, provided that Tenant protect, indemnify, and hold
Landlord free and harmless from and against any liability, cost or expense in
connection with such proceeding or contest.

                Tenant shall continue, during the pendency of such proceeding or
action, to pay the real property taxes due as determined by Landlord pursuant to
this Article 2. If Tenant is successful in such action or proceeding, Landlord
shall reimburse to Tenant the amount of Tenant's share of any reduction in real
property taxes realized by Tenant in such contest or proceeding within 10-days
after the amount of such reduction has been determined.

                2.2.4    Substitute Taxes.    If at any time during the term of
this Lease, under the laws of the state of Oregon, or of any political
subdivision thereof in which the Premises are situated, a tax or

2

--------------------------------------------------------------------------------


excise on rent, or other tax however described, is levied or assessed by the
state of Oregon, or by any such political subdivision, against Landlord on
account of the guaranteed rental, or any other rentals accruing under this
Lease, as a substitute in whole or in part for any real property taxes on the
Premises or any part thereof, such tax or excise on rent shall, to the extent of
the amount thereof which is lawfully assessed or imposed as a direct result of
Landlord's ownership of the Premises or of this Lease or of the rentals accruing
under this Lease, be deemed to be a real property tax or assessment levied or
assessed against the Premises for the purpose of this Article II. However,
nothing contained in this Lease shall require Tenant to pay any income, excess
profits, franchise or similar tax payable by Landlord on account of the rentals
accruing under this Lease.

        2.3    Utilities.    Tenant shall pay, before delinquent, at Tenant's
sole cost and expense, all charges for water, gas, heat, electricity, power,
telephone service, sewer service charges and sewer rental charged or
attributable to the Leased Premises, and all other services or utilities used
in, upon or about the Leased Premises by Tenant during the term thereof.

        2.4    Repairs and Maintenance.    Tenant covenants that Tenant shall,
at Tenant's own expense, keep and maintain the interior and exterior of the
Leased Premises, including all walls, plumbing, electrical, heating,
ventilation, air conditioning, doors, ceilings, floors, glass and fixtures
located on said Leased Premises during the term of this Lease, as well as the
parking areas, vehicular access ways and landscaping substantially in the
condition received, and in a clean and sanitary condition and will always keep
and maintain the Leased Premises and all the appurtenances thereto belonging or
appertaining thereto, in conformity to and in compliance with all orders,
ordinances, rules and regulations, and statutes of all governmental authorities
having jurisdiction over the Leased Premises, or the use thereof. The parties
expressly agree that Landlord shall not be required, during the term of this
Lease, or any extension thereof, to make any alterations, repairs, or
maintenance to any part of said property, except that Landlord shall be
responsible for the maintenance and/or replacement of the roof, structural
members and foundation.

        Notwithstanding anything herein to the contrary, if Landlord fails to
timely perform its maintenance and repair obligations hereunder, and, as a
consequence, Tenant's use of the Leased Premises is substantially impaired,
Tenant shall have the right after notice to Landlord to cause such repair or
maintenance to be performed at Landlord's expense and to deduct the costs
thereof from the Rent payable to Landlord. Except in the event of an emergency,
Landlord shall not enter the Leased Premises for the purpose of inspecting the
Leased Premises or effecting any repairs except upon not less than 24-hours'
advance notice to Tenant. Landlord shall make every effort feasible to avoid
having any of Landlord's maintenance or repair activities interfere with
Tenant's business activities and occupancy of the Leased Premises.

        2.5    Insurance.    Landlord will maintain during the term of this
Lease a policy of extended coverage ("all-risk") property insurance on the
Leased Premises (excluding Tenant's trade fixtures and equipment) in the amount
of the full replacement value thereof as determined from time to time by
Landlord's insurance agent, but in any event not less than every three years,
together with rent loss coverage. Landlord shall obtain such insurance at
competitive rates, and Tenant shall have the right to cause such insurance to be
placed with an insurance carrier designated by Tenant, if Tenant's insurance
carrier is able to provide the required insurance at less expense than
Landlord's proposed insurance carrier; provided, however, that Tenant's
insurance carrier and the insurance policy to be issued by it otherwise meet the
requirements of this paragraph. Not more frequently than once every six months,
Tenant will reimburse Landlord for the premium cost of the insurance to be
maintained by Landlord pursuant to this paragraph within 30-days after Landlord
delivers an invoice and reasonable supporting documentation showing the amount
owed by Tenant. In no event shall Tenant be required to pay the cost of any
earthquake coverage that Landlord may elect to maintain. All insurance required
to be carried by Landlord or Tenant hereunder shall be primary and
non-contributory and shall be placed with insurers authorized to do business in
the state of Oregon and holding a Policyholders Rating of

3

--------------------------------------------------------------------------------


"A" or better in the most current edition of Best's Insurance Guide. The
policies may be carried under blanket policies maintained by Tenant or Landlord
if they otherwise comply with the provisions of this paragraph and provide
substantially equivalent coverage.

ARTICLE III
ADDITIONAL COVENANTS

        3.1    Use of Premises.    The Leased Premises shall be used by Tenant
for commercial and/or industrial purposes consistent with applicable building
codes and zoning laws, and for no other activity without the written consent of
Landlord which shall not be unreasonably withheld, conditioned, or delayed.
Tenant shall not permit or suffer any waste or destruction of the Leased
Premises, reasonable wear and tear excepted. All use shall be in accordance with
applicable zoning laws.

        Tenant shall cause the Leased Premises and all operations on the Leased
Premises to comply with all Environmental Laws and orders of any governmental
authorities having jurisdiction under any Environmental Laws. Tenant shall have
no obligation or responsibility in regard to any contamination which may have
occurred prior to Tenant's taking of possession of the Leased Premises or which
was not caused by Tenant or Tenant's agents or invitees. Landlord affirms, that
it has no knowledge of any such contamination. Tenant shall exercise extreme
care in handling Hazardous Substances and shall undertake any and all
preventive, investigatory or remedial action (including, without limitation,
emergency response, removal, containment and other remedial action) (a) required
by any applicable Environmental Laws or orders by any governmental authority
having jurisdiction under Environmental Laws, or (b) necessary to prevent or
minimize property damage, personal injury or damage to the environment, or the
threat of any such damage or injury, by releases of or exposure to Hazardous
Substances in connection with the Leased Premises or operations on the Leased
Premises provided such action(s) are necessitated by Tenant or Tenant's agents
or invitees use or handling of Hazardous Substances at the Leased Premises or
Tenant's business at the Leased Premises. In the event Tenant fails to perform
any of its obligations under this section, Landlord may perform (but shall not
be required to perform) such obligations at Tenant's expense. In performing any
such obligations of Tenant, Landlord shall at all times be deemed to be the
agent of Tenant and shall not by reason of such performance be deemed to be
assuming any responsibility of Tenant under any Environmental Laws or to any
third party. Landlord represents and warrants to Tenant that on the commencement
of the term hereof, the Leased Premises shall (a) comply with all applicable
covenants and restrictions of record, statutes, ordinances, codes, rules,
regulations, orders, and requirements, including but not limited to
Environmental Laws and the ADA, as in effect at the time of initial
construction, and (b) are free from contamination by any Hazardous Substances
(and for purposes of this subclause (b), the Leased Premises shall be deemed to
include the underlying soil and ground water). In the event of a breach of the
foregoing warranties, Landlord shall promptly rectify such breach at its sole
cost and expense to the extent required by applicable governmental regulations.
Landlord also shall protect, indemnify, defend, and hold Tenant harmless from
and against any and all liability, loss, suits, claims, actions, costs, and
expense (including, without limitation, attorneys' fees) arising from (a) any
breach of the foregoing warranties and (b) any contamination of the Leased
Premises (including the underlying land and ground water) by any Hazardous
Materials, where such contamination was not caused by Tenant. The provisions of
this paragraph shall survive the termination of this Lease.

        As used in this Section 3.1, "Environmental Laws" means any and all
state, federal and local statutes, regulations, and ordinances relating to the
protection of human health or the environment. "Hazardous Substances" is used in
its very broadest sense and refers to materials that, because of their quantity,
concentration or physical, chemical or infectious characteristics, may cause or
pose a present or potential hazard to human health or the environment when
improperly used, treated, stored, disposed of, generated, manufactured,
transported or otherwise handled. "Hazardous Substances" shall include, without
limitation, petroleum products or crude oil or any fraction thereof and any and
all

4

--------------------------------------------------------------------------------


hazardous or toxic substances, materials or waste as defined by or listed under
the Resource Conservation and Recovery Act, the Toxic Substances Control Act,
the Comprehensive Environmental Response, Compensation and Liability Act, or any
other of the Environmental Laws.

        3.2    Alterations and Improvements.    It is contemplated that Tenant
may make minor alterations or improvements on the Leased Premises, but all such
alterations or improvements shall be made only after receiving written approval
from Landlord or Landlord's authorized agent. All such alterations or
improvements shall be at the sole cost and expense of Tenant.

        All improvements and alterations performed on the Leased Premises by the
Tenant shall be the property of the Landlord when installed, unless otherwise
agreed in writing.

        Notwithstanding anything herein to the contrary,

        (a)  With respect to any alterations, additions or improvements
requiring Landlord's consent, Landlord shall not unreasonably withhold its
consent thereto.

        (b)  Tenant shall not be required to remove any alterations, additions
or improvements for which Tenant has obtained Landlord's consent, unless
Landlord has indicated, at the time of granting such consent, that such removal
will be required.

        (c)  Tenant shall have the right to make alterations, additions and
improvements which in each instance (i) do not cost more than $5,000.00,
(ii) are not visible from the exterior of the Leased Premises, and (iii) do not
affect the structural integrity of the Building or Building mechanical or
electrical systems, without the consent of Landlord, but with notice to
Landlord.

        (d)  Tenant shall be entitled to remove its furniture, trade fixtures,
and other personal property purchased or placed upon the Leased Premises by
Tenant.

        3.3    Assignment and Sublease.    No part of the Leased Premises or
this Lease may be assigned, mortgaged or subleased by Tenant, nor may a right of
use of any portion of the property be conferred on a third person by any other
means, without the prior written consent of Landlord which consent shall not be
unreasonably withheld. This provision shall apply to all transfers by operation
of law and transfers to and by trustees in bankruptcy, receivers,
administrators, executors and legatees. No consent in one instance shall prevent
this provision from applying to a subsequent instance. Landlord shall consent to
a transaction covered by this provision when withholding such consent would be
unreasonable in the circumstances.

        Notwithstanding anything to the contrary contained in this Lease,
Landlord and Tenant agree as follows: Tenant may assign this Lease or sublet the
Leased Premises or any portion thereof, without Landlord's consent, to any
entity which controls, is controlled by, or is under common control with Tenant;
to any entity which results from a merger of, reorganization of, or
consolidation with Tenant; to any entity engaged in a joint venture with Tenant;
or to any entity engaged in a joint venture with Tenant; or to any entity which
acquires substantially all of the stock or assets of Tenant, as a going concern,
with respect to the business that is being conducted in the Leased Premises
(hereinafter each a "Permitted Transfer"). In addition, an assignment by Tenant
which results from or occurs in connection with a sale or transfer of the
capital stock of Tenant shall be deemed a Permitted Transfer if (1) such sale or
transfer of capital stock occurs in connection with any bona fide financing or
capitalization for the benefit of Tenant, or (2) such sale or transfer of
capital stock is under the auspices of the NASDAQ or other regional or national
stock exchange. Landlord shall have no right to terminate the Lease in
connection with, and shall have no right to any sums or other economic
consideration resulting from, any Permitted Transfer.

        3.4    Liens.    Tenant covenants that Tenant will not permit any lien
to be placed upon the Leased Premises, during the term of this Lease.

5

--------------------------------------------------------------------------------


        3.5    Liability for Accident or Injury.

                3.5.1    Landlord's Liability.    Landlord shall not be liable
to Tenant for any injuries to persons or damage to property, including any
disruption of Tenant's business activities on the Premises, resulting from the
negligence of any person other than Landlord, or from the condition of any part
of the building, including but not limited to, damage from water, gas or steam.
The foregoing limitation on Landlord's liability shall not apply to the extent
such injury or damage is due to the negligence or willful misconduct of
Landlord, its agents, contractors or employees or a breach by Landlord of its
obligations under the Lease.

                3.5.2    Indemnity.    Tenant shall indemnify and hold Landlord
harmless against any and all claims arising from the negligence of Tenant, its
officers, agents, invitees or employees, or arising from the failure of Tenant
to comply with any covenant or agreement required to be performed herein by
Tenant, and shall, at Tenant's own expense, defend Landlord against any suits or
actions arising from such injury or damage and all appeals therefrom, and shall
satisfy and discharge any judgment or decree that may be awarded against
Landlord in any such proceeding. Tenant shall not be required to indemnify,
defend, or hold Landlord harmless from or against claims, liability, loss, cost
or expense arising out of (i) the breach by Landlord, or Landlord's agents,
employees, licensees, invitees, or independent contractors (collectively
"Landlord's Agents"), of any covenant, representation or warranty under this
Lease, or (ii) any negligence or willful misconduct of Landlord of Landlord's
Agents. Landlord shall indemnify and hold Tenant harmless against any and all
claims arising from the negligence of Landlord or Landlord's agents or arising
from Landlord's failure to comply with any covenant or agreement required to be
performed by Landlord herein and Landlord shall at Landlord's expense, defend
Tenant against any actions arising from such injury or damage and all appeals
therefrom, and shall satisfy and discharge any judgment or decree that may be
awarded against Tenant in any such proceeding.

                3.5.3    Liability Insurance.    In order to comply with the
foregoing provision, Tenant shall procure and thereafter, during the term of
this Lease, continue to carry public liability and property damage insurance
including fire/legal liability coverage with a responsible company, with limits
of not less than $500,000.00, single limit. Such insurance shall cover all risks
arising directly or indirectly out of Tenant's activities or any condition of
the Leased Premises, whether or not related to an occurrence caused or
contributed to by Tenant but may exclude coverage for contamination by Hazardous
Substances. Certificates evidencing such insurance and bearing endorsements
requiring 30-days' written notice to Landlord prior to any change or
cancellation shall be furnished to Landlord by Tenant.

        3.6    Fixtures.

                3.6.1    Property Rights.    All fixtures placed upon the Leased
Premises during the term by Tenant, other than Tenant's trade fixtures, shall,
at Landlord's option, become the property of Landlord. Movable furniture,
decorations, curtains, blinds, furnishings, signs and trade fixtures shall
remain the property of Tenant, if placed upon the Leased Premises by Tenant.

                3.6.2    Removal.    If Landlord so elects, Tenant shall remove
any or all fixtures including underground storage tanks placed upon the Leased
Premises by Tenant which would otherwise remain the property of Landlord, and
shall repair any physical damage resulting from the removal. If Tenant fails to
remove such fixtures within twenty (20) days after Landlord's request for
removal, Landlord may do so and charge the cost to Tenant. Tenant shall remove
all furnishings, furniture and trade fixtures which remain the property of
Tenant. If Tenant fails to do so, this shall be an abandonment of the property,
and Landlord may retain the property and all rights of Tenant with respect to it
shall cease, or, by notice in writing given to Tenant within 10-days after
removal was required, Landlord may elect to hold Tenant to the obligation of
removal. If Landlord elects to require Tenant to remove, Landlord may effect a
removal and place the property in public storage for Tenant's account. Tenant

6

--------------------------------------------------------------------------------


shall be liable to Landlord for the cost of removal, transportation to storage
and storage, with interest at 12-percent per annum on all such expenses from the
date of expenditure by Landlord.

                3.6.3    Time For Removal.    The time for removal of any
property or fixtures which Tenant is required to remove from the Leased Premises
upon termination shall be as follows:

                (1)    On or before the date the Lease terminates because of
expiration of the original or a renewal term or because of default under
Article V.

                (2)    Within 10-days after notice from Landlord requiring such
removal where the property to be removed is a fixture which Tenant is not
required to remove except after such notice by Landlord.

        3.7    Surrender at Expiration.    Upon expiration of the lease term or
earlier termination on account of default, Tenant shall deliver all keys to
Landlord and surrender the Leased Premises in good condition, reasonable wear
and tear excepted, and broom clean. Alterations constructed by Tenant with
permission from Landlord shall not be removed or restored to the original
condition unless the terms of permission for the alteration so require.
Depreciation and wear from ordinary use for the purpose for which the Premises
were let need not be restored, but all repair for which Tenant is responsible
shall be completed to the latest practical date prior to such surrender.
Tenant's obligations under this paragraph shall be subordinate to the provisions
of Article IV related to destruction.

ARTICLE IV
DAMAGE, DESTRUCTION OR EMINENT DOMAIN

        4.1    Damage.

                4.1.1    Insured Loss.    If there is damage to the Leased
Premises which was caused by any peril required to be covered or actually
covered by insurance pursuant to Paragraph 2.6 above ("Insured Loss"), or if
there is damage which is not an Insured Loss, but the estimated restoration cost
is no more than 33-percent of the then actual replacement cost of the Leased
Premises, as the case may be, then, in either event, Landlord shall, at
Landlord's expense, repair such damage, but not damage to Tenant's trade
fixtures or equipment, as promptly as possible; and this Lease shall continue in
full force and effect, except as otherwise provided below.

                4.1.2    Damage; Uninsured Loss.    If there is damage which is
not an Insured Loss and the estimated restoration costs exceeds 33-percent of
the actual replacement cost of the Leased Premises, as the case may be, then
Landlord may at Landlord's option either (i) repair such damage as promptly as
possible at Landlord's expense, in which event the Lease shall continue in full
force and effect, or (ii) give notice to Tenant within 30-days after the date of
the occurrence of such damage of Landlord's intention to terminate this Lease as
of the date of the occurrence of such damage. If Landlord elects to terminate
this Lease, Tenant shall have the right within 10-days after the receipt of such
notice to give notice to Landlord of Tenant's intention to repair such damage at
Tenant's expense, without reimbursement from Landlord, in which event this Lease
shall continue in full force and effect, and Tenant shall proceed to make such
repairs as soon as reasonably possible, except that Landlord shall be obligated
to reimburse Tenant for 100-percent of the insurance proceeds received
attributable to the replacement of the damaged improvements. If Tenant does not
give such notice within such 10-day period, this Lease shall be terminated as of
the date of the occurrence of such damage.

                4.1.3    Abatement of Rent.    If Landlord or Tenant restores
the Leased Premises pursuant to the provisions of this Article, the monthly Rent
and real property taxes payable hereunder by Tenant for the period during which
such restoration continues shall be abated in proportion to the degree to which
Tenant's use of the Leased Premises or access thereto is impaired. Except for
the foregoing abatements, Tenant shall have no claim against Landlord for any
damage suffered by reason of any such damage, destruction, repair or
restoration, except as otherwise provided in Paragraph 3.5.2.

7

--------------------------------------------------------------------------------


                4.1.4    Waiver.    Landlord and Tenant waive the provisions of
any statutes which relate to termination of leases when leased property is
destroyed, and agree that such event shall be governed by the terms of this
Lease.

        4.2    Tenant's Termination Rights.

                (i)    Notwithstanding anything to the contrary herein, if there
is damage, whether or not an Insured Loss (including destruction required by any
authorized public authority) which cannot be repaired within 180-days after the
date of the casualty (the "Estimated Rebuilding Period") as reasonably
determined by an architect or engineer jointly selected by Landlord and Tenant,
this Lease shall terminate at the option of Tenant as of the date of such
damage. Landlord and Tenant shall use reasonable efforts to obtain a written
estimate of the repair period within 30-days after the date of damage. If Tenant
desires to exercise its termination option, it shall give Landlord written
notice of such exercise within 30-days after Tenant obtains written notice of
the estimated repair period.

                (ii)    If Landlord has not completed the restoration within an
additional 60-days after the Estimated Rebuilding Period, Tenant shall have the
right to terminate this Lease upon notice to Landlord given at any time prior to
the date that Landlord's restoration is completed.

                (iii)    If Landlord is required or elects to restore the Leased
Premises under the provisions of this section and does not commence such
restoration within 120-days of the date the damage occurs, Tenant may, at
Tenant's option, terminate this Lease by giving Landlord notice thereof at any
time prior to the commencement of such restoration. In such event, this Lease
shall terminate as of the date of such notice.

                (iv)    Upon termination of this Lease by either party pursuant
to this Article 4, an equitable adjustment shall be made concerning advance rent
and any advance payments made by Tenant to Landlord. Landlord shall, in
addition, return to Tenant so much of Tenant's security deposit as has not
theretofore been applied by Landlord.

        4.3    Damage Near End of Term.    If at any time during the last year
of the term of this Lease, there is a casualty to the Leased Premises (whether
or not an Insured Loss) such that Tenant's use or occupancy of the Leased
Premises is materially impaired, Landlord or Tenant may terminate this Lease as
of the date of the casualty by giving the other party notice within 45-days
after the date of such casualty. Notwithstanding anything to the contrary in
this Lease, if at the time of such casualty, Tenant has an option to extend the
term of the Lease and the time for the exercise of such option has not then
expired, Tenant shall have a period of 45-days from the date of casualty in
which to elect to exercise the extension option. If Tenant exercises such option
during said 45-day period, and provided Landlord is otherwise obligated to, or
elects to, repair such damage under the provisions of this section, Landlord
shall, at Landlord's expense, repair such damage as soon as reasonably possible,
and this Lease shall continue in full force and effect. If Tenant fails to
exercise such option during said 45-day period, then Landlord may, at Landlord's
option, terminate this Lease effective as of the date of the casualty, giving
notice to Tenant of Landlord's election to do so within 10-days after the
expiration of said 45-day period.

        Notwithstanding anything herein to the contrary, if all the Leased
Premises or all access thereto is taken for public or quasi-public use in
condemnation proceedings, by right of eminent domain, or deed in lieu thereof,
this Lease shall terminate as of the date of taking and charges including rent
due under this Lease shall be prorated as of the date of this Lease, and any
prepaid rent and other charges shall be refunded to Tenant. However, if less
than the entire Leased Premises is taken and, in Tenant's opinion the remaining
portion is adequate and suitable for use for its purposes as herein stated, then
at Tenant's option to be exercised by notice to Landlord within 20-days
following said taking, this Lease shall continue in full force and effect as to
that portion of the Leased Premises remaining, and the monthly rental payable
hereunder after the date of said taking for the remainder of the term hereof
shall be reduced in the same proportion as the floor area of the Leased Premises
is reduced by said taking. In such event (i.e. the continuance of the Lease as
to the portion remaining), Landlord shall, at

8

--------------------------------------------------------------------------------


its sole cost and expense, proceed diligently to restore said Leased Premises as
closely as possible to their condition immediately prior to the taking. Landlord
shall, at all times, keep Tenant promptly and fully advised of any condemnation
proceedings or threat thereof. Any award or compensation arising out of such
appropriation or taking shall be apportioned between Landlord and Tenant with
respect to the property of the Landlord and the relocation expenses,
improvements, fixtures and leasehold of the Tenant so taken without regard to
any termination of this Lease. Nothing herein shall prohibit Tenant from taking
independent action against the condemning authority to recover any other damage
or costs to which it may be entitled.

        Landlord represents and warrants that, as of the commencement of the
Lease, it has no actual or constructive knowledge of any proposed condemnation
or road or access changes or impairment to the visibility of the Leased Premises
including, but not limited to, turn restrictions, barriers or medians,
overpasses, underpasses or bypasses, that would adversely affect the Leased
Premises or the conduct of Tenant's business at the Leased Premises. In the
event that, prior to the commencement date, any of the foregoing actions is
proposed by any governmental or private authority, Tenant shall be under no
obligation to commence or continue construction of its work on the Leased
Premises, and Tenant shall have the option to (i) recover all rights, damages
and awards pursuant to which it is entitled hereunder, or (ii) terminate this
Lease with a reservation of its rights and remedies hereunder.

        4.4    Tenant's Damage Claim for Eminent Domain.    Nothing contained
herein shall be construed to preclude Tenant from prosecuting any claim directly
against the condemning authority in such condemnation proceedings for loss of
business, or depreciation of, damage to, or cost of removal of or for the value
of stock, trade fixtures, furniture and other personal property belonging to
Tenant; provided, however that no such claims shall diminish or otherwise
adversely affect Landlord's award for the taking of the land, buildings and
improvements thereon.

ARTICLE V
DEFAULT

        5.1    Default by Tenant.    The following shall be events of default:

                5.1.1    Failure To Pay Rent.    Failure of Tenant to pay any
rent or other charge within 10-days after notice from Landlord that the same is
delinquent and Tenant receives written notice from Landlord that the rental is
due; provided, however, Landlord shall not be required to give Tenant written
notice of nonpayment more than two (2) times during any calendar year.

                5.1.2    Failure of Obligation Other Than Rent.    Failure of
Tenant to comply with any term or condition or fulfill any obligation of the
Lease (other than the payment of rent or other charges) within 30-days after
written notice by Landlord specifying the nature of the default with reasonable
particularity. If the default is of such a nature that it cannot be completely
remedied within the 30-day period, this provision shall be complied with if
Tenant begins correction of the default within the 30-day period and thereafter
proceeds with reasonable diligence and in good faith to effect the remedy as
soon as practicable.

                5.1.3    Insolvency of Tenant.    An assignment by Tenant for
the benefit of creditors; the filing by Tenant of a voluntary petition in
bankruptcy; an adjudication that Tenant is bankrupt or the appointment of a
receiver of the properties of Tenant; the filing of an involuntary petition of
bankruptcy and failure by Tenant to secure a dismissal of the petition within
60-days after filing; attachment of or the levying of execution on the leasehold
interest and failure of Tenant to secure discharge of the attachment or release
of the levy of execution within 60-days. If Tenant consists of two or more
individuals or business entities, the events of default specified in this
subparagraph shall apply to each individual unless within 30-days after an event
of default occurs, the remaining individual(s) produce evidence satisfactory to
Landlord that they have unconditionally acquired the interest of the one causing
the default. If the Lease has been assigned, the events of default so specified
shall apply

9

--------------------------------------------------------------------------------


only with respect to the one then exercising the rights of Tenant under the
Lease. This paragraph shall apply only to the extent that it is not in conflict
with the United States Bankruptcy Laws.

        5.2    Remedies on Default by Tenant.

                5.2.1    Landlord's Right To Terminate.    In the event of a
default, the Lease may be terminated at the option of Landlord by notice in
writing to Tenant. The notice may be given before or after the running of the
grace period for default and may be included in a notice of failure of
compliance given under Paragraph 5.1.2.

                5.2.2    Damages Without Termination.    If the Lease is not
terminated by election of Landlord or otherwise, Landlord shall be entitled to
recover damages from Tenant for the default.

                5.2.3    Liability Following Termination.    If the Lease is
terminated for any reason, Tenant's liability to Landlord for damages shall
survive such termination, and the rights and obligations of the parties shall be
as follows:

                (1)    Tenant shall vacate the property immediately, remove any
property of Tenant, including any fixtures which Tenant is required to remove at
the end of the lease term, perform any cleanup, alterations or other work
required to leave the property in the condition required at the end of the term,
and deliver all keys to Landlord.

                (2)    Landlord may reenter, take possession of the Premises and
remove any persons or property by legal action.

                5.2.4    Rights On Reentry.    Following reentry or abandonment,
Landlord may relet the Premises and in that connection may:

                (1)    Make any suitable alterations or refurbish the Premises,
or both, or change the character or use of the Premises, but Landlord shall not
be required to relet for any use or purpose (other than that specified in the
Lease) which Landlord may reasonably consider injurious to the Premises, or to
any tenant which Landlord may reasonably consider uncreditworthy.

                (2)    Relet all or part of the Premises, alone or in
conjunction with other properties, for a term longer or shorter than the term of
this Lease, upon any reasonable terms and conditions, including the granting of
some rent-free occupancy or other rent concession.

                5.2.5    Damages On Termination.    In the event of termination
on default, Landlord shall be entitled to recover immediately, without waiting
until the due date of any future rent or until the date fixed for expiration of
the lease term, the following amounts as damages:

                (1)    Any excess of (a) the value of all of Tenant's
obligations under this Lease, including the obligation to pay rent, from the
date of default until the end of the term, over (b) the reasonable rental value
of the property for the same period figured as of the date of default, the net
result to be discounted to the date of default at a reasonable rate, not
exceeding 8-percent per annum.

                (2)    The reasonable costs of reentry and reletting, including
without limitation the cost of any cleanup, refurbishing, removal of Tenant's
property and fixtures, or any other expense occasioned by Tenant's failure to
quit the Premises upon termination and to leave them in the required condition,
any remodeling costs required to make the Leased Premises conform to the
condition that Tenant was otherwise required to surrender them in at the
expiration of the Lease, together with attorney fees, court costs, broker
commissions and advertising costs.

                5.2.6    Other Remedies.    The foregoing remedies shall be in
addition to and shall not exclude any other remedy available to Landlord under
applicable law.

        5.3    Liquidated Damages.    In the event that Tenant fails to pay rent
when due pursuant to this Agreement and Landlord does not elect to terminate the
Lease for such default, in addition to any

10

--------------------------------------------------------------------------------


remedy not inconsistent herewith, Tenant agrees to pay to Landlord as liquidated
damages for such late payment, 3-percent of the rental otherwise due.

        5.4    Default by Landlord. In the event of failure by Landlord to
comply with any term of this Lease or discharge any obligation of this Lease,
and such failure is not cured by Landlord within thirty (30) days of written
notice from Tenant, then Tenant may pay or discharge Landlord's obligation and
offset the cost so incurred from rent thereafter owing until Tenant has been
reimbursed from the cost so incurred. If the amount expended by Tenant exceeds
the rent thereafter owing, Landlord shall reimburse the excess upon demand.

ARTICLE VI
MISCELLANEOUS

        6.1    Accord and Satisfaction.    No payment by Tenant or receipt by
Landlord of a lesser amount than the rent herein stipulated shall be deemed to
be other than on account of the earliest stipulated rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such rent or pursue any other remedy provided in this Lease.

        6.2    Notices.    Any notice required or permitted under this Lease
shall be given when actually delivered or when deposited in the United States
mail, as certified mail, addressed as follows:

 
   
To Landlord:   MEL BANKOFF
2905 Adams Street
Eugene, Oregon 97405
To Tenant:
 
MONTEREY PASTA COMPANY, INC.
1528 Moffett Street
Salinas, California 93905

or to such other address as may be specified from time to time by either of the
parties in writing.

        6.3    Joint and Several Liability.    In the event Tenant now or
hereafter shall consist of more than one person, firm or corporation, all such
persons, firms or corporations shall be jointly and severally liable as Tenant
hereunder.

        6.4    Entire Agreement.    This document contains the entire agreement
between the parties and shall not be altered or modified except by written
agreement, signed by all the parties hereto.

        6.5    Use of Pronoun.    The use of the neuter, singular pronoun to
refer to Tenant shall be deemed a proper reference even though Tenant may be an
individual, a partnership, a corporation, or a group of two or more individuals
or corporations. The necessary grammatical changes required to make the
provisions of this Lease apply in the plural sense where there is more than one
Tenant and to either corporations, associations, partnerships, or individuals,
males or females shall in all instances be assumed as though in each case fully
expressed.

        6.6    Paragraph Headings.    Paragraph headings are used for the
convenience of the reader and are not intended to effect the legal rights
otherwise determined under this Lease Agreement.

        6.7    Waiver.    It is understood and agreed by the parties that no
waiver by the Landlord of any breach of any provision hereof by Tenant, or any
forbearance by the Landlord hereunder, shall constitute or be deemed to be a
waiver of any remedy provided by law or by this Agreement upon any subsequent
breach by Tenant of the same or any other provision of this Agreement.

11

--------------------------------------------------------------------------------


        6.8    Heirs and Assigns.    Subject to the restrictions upon assignment
described above, this Agreement shall be binding upon and inure to the benefit
of the heirs and assigns of the parties.

        6.9    Signs.    Landlord hereby consents to Tenant's installation of
signage, at Tenant's sole cost and expense, to be constructed in accordance with
applicable provisions of the City of Eugene Municipal Code. Tenant shall remove
all such signage at the expiration of the term and repair any damage caused by
such removal.

        6.10    Attorney Fees.    In the event that suit or action is instituted
by any party to this Agreement to enforce the terms of this agreement, it is
understood that the prevailing party in such suit or action shall be entitled to
recover, in addition to the relief provided by the court, such further sums as
the trial or appellate court may award as reasonable attorney fees, including
any fees assessed as the reasonable estimated costs to enforce collection of any
judgment entered.

        6.11    Waiver of Landlord's Lien. Landlord waives any and all rights,
title and interest Landlord now has, or hereafter may have, whether statutory or
otherwise, to Tenant's inventory, equipment, furnishings, trade fixtures, books
and records, personal property, and tenant improvements paid for by Tenant
located at the Leased Premises (singly and/or collectively, the "Collateral").
Landlord acknowledges that Landlord has no lien, right, claim, interest or title
in or to the Collateral. Landlord further agrees that Tenant shall have the
right, at its discretion, to mortgage, pledge, hypothecate or grant a security
interest in the Collateral as security for its obligations under any equipment
lease or other financing arrangement related to the conduct of Tenant's business
at the Leased Premises.

        IN WITNESS WHEREOF, the parties have executed this Lease Agreement, in
duplicate, as of the day and year above stated.

Landlord:   Tenant:
 
 
 
 
MONTEREY PASTA COMPANY
By:
 
/s/  MEL BANKOFF      

--------------------------------------------------------------------------------

Mel Bankoff
 
By:
 
/s/  R. LANCE HEWITT      

--------------------------------------------------------------------------------

R. Lance Hewitt         Its:   President/CEO

12

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.43



TABLE OF CONTENTS

COMMERCIAL LEASE AGREEMENT

